   Case 2:19-cv-12523-JMV-JSA Document 82 Filed 04/07/21 Page 1 of 2 PageID: 387

                                    The Law Offices of
                                 DEBORAH L. PICO, LLC.

                                530 Main Street, Fort Lee NJ 07024
                                           Phone: 201 947-8898
                                     Fax: 201 947-3488/201 947-0885
                                         Email: Dpico@picolawllc.com



DEBORAH L. PICO, ESQ.                                                       Paralegals
                                                                            Barb Shanahan
Admitted in New Jersey                                                      Email: Barb@picolawllc.com
Admitted in New York
                                                                            Irene Galvan
Member, National Academy of                                                 Email: GeneralRE@picolawllc.com
Elder Law Attorneys, Inc.

Superior Court of NJ approved                                               Legal Secretary
R. 1:40 Mediation                                                           Michelle Strauss
                                                                            Email: Info@picolawllc.com




April 7, 2021

Honorable Jessica S. Allen
United States District Court – District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07101

Re: Angel Alfonso et als. vs. Felix Roque, et als.
Docket No. 2:19-cv-12523

Your Honor:

 Kindly note that this law firm represents Defendant/Third Party-Plaintiff Susan Colacurcio in connection
with the above referenced matter.

  In furtherance of the settlement talks between Colacurcio and Third-Party Defendant insurance company
(Safety Specialty), it took Safety Specialty one year to appoint coverage counsel, which it eventually did.
They have no good reason to not having appointed coverage counsel at the inception of the litigation.

  During that one year, approximately 75 – 80 hours were spent defending Ms. Colaciurcio. She is paying
the hourly market rate of $400/hour.
    Case 2:19-cv-12523-JMV-JSA Document 82 Filed 04/07/21 Page 2 of 2 PageID: 388


April 7, 2021
Jessica S. Allen, USMJ
Page 2




 Safety Specialty offered $11,000 to settle Colarcucio’s Third Party Claim for fees. Safety Specialty is
only willing to pay their attorney-list contract rate of $150. Per hour.

  That offer was rejected.


  Safety Specialty has owed responsive discovery for over one year. I previously filed a letter to that
effect.

 Respectfully submitted.



The Law Office of
Deborah L. Pico, LLC


Michael A. Mark, Esq.
By: Michael A. Mark, Esq.


C: All Counsel of Record (via ecourts only)
